UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 1-16027 LANTRONIX, INC. (Exact name of registrant as specified in its charter) Delaware 33-0362767 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 167 Technology Drive, Irvine, California (Address of principal executive offices) (Zip Code) (949) 453-3990 (Registrant’s telephone number, including area code) Former name, former address and former fiscal year, if changed since last report: N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes o No x. As of May 3, 2011, there were 10,486,769 shares of the Registrant’s common stock outstanding. LANTRONIX, INC. FORM 10-Q FOR THE FISCAL QUARTER ENDED March 31, 2011 INDEX Page PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements. 1 Unaudited Condensed Consolidated Balance Sheets at March 31, 2011 and June 30, 2010 1 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine Months Ended March 31, 2011 and 2010 2 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2011 and 2010 3 Notes to Unaudited Condensed Consolidated Financial Statements. 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 4. Controls and Procedures. 19 PART II. OTHER INFORMATION 20 Item 1A. Risk Factors 20 Item 6. Exhibits 29 PART I. FINANCIAL INFORMATION Item 1.Financial Statements LANTRONIX, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) March 31, June 30, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Contract manufacturers' receivable Inventories, net Prepaid expenses and other current assets Deferred tax assets Total current assets Property and equipment, net Goodwill Purchased intangible assets, net 89 Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Warranty reserve Short-term debt Other current liabilities Total current liabilities Non-current liabilities: Long-term liabilities Long-term capital lease obligations 73 Long-term debt Deferred tax liabilities Total non-current liabilities Total liabilities Commitments and contingencies Stockholders' equity: Common stock 1 1 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 1 LANTRONIX, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended March 31, Nine Months Ended March 31, Net revenue (1) $ Cost of revenue Gross profit Operating expenses: Selling, general and administrative Research and development Amortization of purchased intangible assets 18 18 54 54 Total operating expenses Loss from operations ) Interest expense, net ) Other income (expense), net (7
